OPINION — AG — ** DUAL OFFICE HOLDING — BOARD OF EDUCATION, SCHOOL BOARD — TAG AGENT ** (1) A "MOTOR LICENSE AGENT APPOINTED BY THE OKLAHOMA TAX COMMISSION" CAN "LEGALLY SERVE AS A MEMBER OF A BOARD OF EDUCATION" (2) A PERSON SERVING AS SUPERINTENDENT OF STREETS UNDER THE ORDINANCE (MUNICIPALITY) QUOTED CAN LEGALLY SERVE AS A MEMBER OF A SCHOOL BOARD OF EDUCATION. (STREETS AND ALLEYS, DUAL OFFICE HOLDING, CITY OR CITIES, SCHOOLS, MUNICIPAL EMPLOYEE) CITE: 51 Ohio St. 6 [51-6], 70 Ohio St. 4-7 [70-4-7], OPINION NO. FEBRUARY 21, 1949 — RUSSELL (J. H. JOHNSON) ** SEE: OPINION NO. 73-237 (1973) **